                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


MICHAEL A. HORNE,

                    Plaintiff,

v.                                             Case No: 8:20-cv-781-WFJ-AAS

MICHAEL CHICK and ANTHONY
E. HOLLOWAY,

      Defendants.
                                    /

                                   ORDER
      THIS CAUSE is before the Court on Mr. Horne’s Second Amended Civil

Rights Complaint (Doc. 22), filed pursuant to 42 U.S.C. § 1983. Upon review, see

28 U.S.C. § 1915A, because Mr. Horne’s claims are either barred by the Supreme

Court’s holding in Heck v Humphrey, 512 U.S. 477 (1994) or are insufficiently

pleaded, the Second Amended Complaint is dismissed.

      I.    Background

      The Court previously dismissed with prejudice the Amended Complaint

(Doc. 17) as to the claims against Judge Bulone and State Attorney Bartlett.

(Doc. 20). However, the claims against Officer Chick and Chief Holloway were

dismissed without prejudice, and the Court permitted Mr. Horne one final
opportunity to file a pleading that states a claim against Officer Chick and Chief

Holloway. (Id.).

       II.     Analysis

       In the Second Amended Complaint, Mr. Horne sues Officer Michael Chick in

his individual and official capacities, Police Chief Anthony E. Holloway in his

official capacity, State Attorney “Bernie J. McCabe (Bruce Bartlett)”1 in his

individual and official capacities, and Circuit Judge Joseph Bulone in his individual

and official capacities. (Doc. 22 at 3).

       The Court previously dismissed with prejudice Mr. Horne’s claims against

State Attorney Bruce Bartlett in his official capacity and Judge Bulone in his

individual and official capacities. Thus, those claims may not proceed in this Court

and are dismissed.

       Mr. Horne’s new attempt to state a claim against Mr. Bartlett in his individual

capacity also fails. Prosecutors have absolute immunity against Section 1983 claims

for damages for activities “intimately associated with the judicial phase of the

criminal process.” Fullman v. Graddick, 739 F.2d 553, 558 (11th Cir. 1984); (see

Doc. 20 at 8). Therefore, Mr. Horne’s individual capacity claim against Mr. Bartlett

is also dismissed.


1
  The Court takes judicial notice, see Fed. R. Evid. 201, of the fact that the current State Attorney
for Florida’s Sixth Judicial Circuit is Bruce Bartlett. Mr. Bartlett is, therefore, substituted for Mr.
McCabe. See Fed. R. Civ. P. 25(d).
                                                  2
      Mr. Horne’s claims against Officer Chick were previously dismissed both for

failure to state a claim and as barred by the Supreme Court’s decision in

Heck v Humphrey, 512 U.S. 477 (1994). (Doc. 20 at 5−7). Mr. Horne, again, fails to

show that the underlying conviction was reversed, expunged, invalidated, or called

into question by a writ of habeas corpus. Thus, because the state court conviction

would be directly undermined if Mr. Horne were to succeed on his claims against

Officer Chick, the claims against Officer Chick are dismissed without prejudice, to

be raised again only if and when Mr. Horne can demonstrate that the underlying

conviction was called into question as required by Heck.

      The Court previously dismissed Mr. Horne’s failure to train and investigate

claims against Chief Holloway in his official capacity for failure to state a claim.

(Doc. 20 at 7−8). The Court explained that Mr. Horne did not state a constitutional

violation for warrantless search and seizure of vehicle, because, on the facts alleged,

the vehicle was mobile and probable cause supported the belief that the vehicle

contained contraband or evidence of a crime. Therefore, there was no failure to train

or supervise in that regard. See United States v. Lanzon, 639 F.3d 1293, 1299–1300

(11th Cir. 2011); (Doc. 20 at 5−7). Further, the Court explained that a claim for

failure to investigate is not cognizable under § 1983. See, e.g., DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 196 (1989); (Doc. 20 at 8).



                                          3
      Plaintiff Horne again attempts to assert a claim for failure to train or supervise

against Chief Holloway. (Doc. 22 at 13). However, Mr. Horne alleges that

Officer Chick pulled him over for failing to stop at a stop sign and, ultimately,

arrested him for driving without a license. Before placing Mr. Horne in the patrol

car, Officer Chick searched Mr. Horne and discovered a small bag of marijuana.

Mr. Horne was then placed in the patrol car and Officer Chick proceeded to search

Mr. Horne’s vehicle. (Doc. 22 at 15).

      On these facts, the Second Amended Complaint still demonstrates that the

vehicle was mobile and that probable cause supported the belief that the vehicle

contained contraband or evidence of a crime. Thus, Mr. Horne has not sufficiently

pleaded an unconstitutional search, and there can be no claim against

Chief Holloway for failure to properly train or supervise Officer Chick (either before

or after the events at issue) about the proper procedures for searches and seizures

during traffic stops. Mr. Horne’s official capacity claims against Chief Holloway for

failure to train and supervise are dismissed.

      Accordingly, it is ORDERED that:

      1. Plaintiff Horne’s claims in the Second Amended Complaint against

         Officer Chick are DISMISSED without prejudice as Heck-barred;

         Mr. Horne may raise the claims again in a new case with a new case




                                           4
   number only if and when he can demonstrate that the underlying

   conviction was called into question as required by Heck.

2. The remaining claims in the Second Amended Complaint are

   DISMISSED with prejudice;

3. The Clerk is directed to terminate any pending motions, enter judgment

   accordingly, and CLOSE this case.

DONE and ORDERED in Tampa, Florida on May 24, 2021.




                                  5
